203 N.W.2d 365 (1972)
William F. SINN, Appellant,
v.
CITY OF ST. CLOUD, Respondent.
No. 43192.
Supreme Court of Minnesota.
December 29, 1972.
Gustafson, Gustafson & Austin, Hagglund & Johnson and John T. Chapman, Minneapolis, for appellant.
Meagher, Geer, Markham & Anderson and Robert M. Frisbee and O. C. Adamson II, Minneapolis, Quinlivan, Williams, Johnson & Quinlivan, St. Cloud, for respondent.
Heard before KNUTSON, C. J., and TODD, MacLAUGHLIN, and MURPHY, JJ.

OPINION
PER CURIAM.
Plaintiff appeals from a judgment ordered by the district court determining that he was 100 percent negligent in the accident which was the subject matter of the litigation. The jury had returned a verdict finding him 90 percent negligent. Plaintiff requests that we reinstate the jury verdict.
Such action by this court would not be of any benefit to the plaintiff in the instant case since he would still be denied any recovery under our comparative negligence law. Whether such action would have any precedential value for plaintiff vis-à-vis defendant in other litigation involving passengers in plaintiff's airplane is not a part of the present proceedings before *366 this court. This court does not issue advisory opinions or decide cases merely to make precedents. St. Paul City Ry. Co. v. City of St. Paul, 259 Minn. 129, 106 N.W.2d 452 (1960).
Affirmed.